DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:  
The figures include handwritten references numbers that a make it difficult to discern which numbers are referring to which elements.
Figures 13, 14B, 15B, 16A-C, 17, 18, 20B, 31A, 31B, 33A, 33B, and 43 are cross-section views however they do not include the required cross-hatching to distinguish the various features shown therein.  See 37 CFR 1.84(h)(3).
Figures 16A-C, 31A-C, 34, and 43 are drawn in a grey-scale that make it difficult to discern the various features therein.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6:  Claim 6 is considered indefinite for the following reasons:
Claim 6 requires “a fourth passageway” and “fifth passageway” however claim 6 also depends from claim 1 which only requires a “first passageway” and a “second passageway”.  It is not possible to have a fourth and fifth element without there also being a third.  
Claim 6 indicates that the fourth and fifth passageways are “defined in the one or more housings”.  It is unclear if the fourth and fifth passageways are defined in the same “one or more housings” as the first and second passageways or in a separate one of the one or more housings.
Claim 6 requires “a fourth position” and “fifth position” however claim 6 also depends from claim 1 which only requires a “first position” and a “second position”.  It is not possible to have a fourth and fifth element without there also being a third.  

Regarding claims 7-9:  These claims are rejected due to their dependence on claim 6.

Regarding claim 10:  Claim 10 is considered indefinite for the following reasons:
Claim 10 requires “a sixth passageway” however claim 10 also depends from claim 1 which only requires a “first passageway” and a “second passageway”.  It is not possible to have a sixth element without there also being a third, fourth, and fifth element.  
Claim 10 indicates that the sixth passageway is “defined in the one or more housings”.  It is unclear if the sixth passageway is defined in the same “one or more housings” as the first and second passageways or in a separate one of the one or more housings.
Claim 10 requires “a sixth position” and “seventh position” however claim 10 also depends from claim 1 which only requires a “first position” and a “second position”.  It is not possible to have a sixth and seventh element without there also being a third, fourth, and fifth element.  

Regarding claims 11 and 12:  These claims are rejected due to their dependence on claim 10. 

Regarding claim 15:  Claim 15 is considered indefinite for the following reasons:
Claim 15 requires “a sixth passageway” however claim 15 also depends from claim 1 which only requires a “first passageway” and a “second passageway”.  It is not possible to have a sixth element without there also being a third, fourth, and fifth element.  
Claim 15 indicates that the sixth passageway is “defined in the one or more housings”.  It is unclear if the sixth passageway is defined in the same “one or more housings” as the first and second passageways or in a separate one of the one or more housings.
Claim 15 requires “a third valve assembly” however claim 15 also depends from claim 1 which only requires a “first valve assembly”.  It is not possible to have a third element without there also being a second.  
Claim 15 requires “a sixth position” and “a seventh position” however claim 15 also depends from claim 1 which only requires a “first position” and a “second position”.  It is not possible to have a sixth and seventh element without there also being a third, fourth, and fifth element.  

 Regarding claim 18:  Claim 18 is considered indefinite for the following reasons:
Claim 18 requires “a sixth passageway” however claim 18 also depends from claim 1 which only requires a “first passageway” and a “second passageway”.  It is not possible to have a sixth element without there also being a third, fourth, and fifth element.  
Claim 18 indicates that the sixth passageway is “defined in the one or more housings”.  It is unclear if the sixth passageway is defined in the same “one or more housings” as the first and second passageways or in a separate one of the one or more housings.
Claim 18 requires “a third valve assembly” however claim 18 also depends from claim 1 which only requires a “first valve assembly”.  It is not possible to have a third element without there also being a second. 
Claim 18 requires “a sixth position” and “a seventh position” however claim 18 also depends from claim 1 which only requires a “first position” and a “second position”.  It is not possible to have a sixth and seventh element without there also being a third, fourth, and fifth element.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thuse (US 3,494,377).

Regarding claim 1:  Thuse discloses a manifold Fig 1 for use in a managed pressured drilling operation (It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), the manifold comprising: 
one or more housings 25; 
a first passageway 21d(116) and a second passageway 22d(118) defined in the one or more housings; 
a first valve assembly 40 comprising:
a first valve control mechanism 48(115) in communication with the first and second passageways Fig 1, 2, 4-6 (Fig 12), the first valve control mechanism movable to synchronously open and/or close the first and second passageways Fig 4-6 (Fig 12); and
a first actuator 62 operably coupled to the first valve control mechanism for actuating the first valve control mechanism to transition the first valve assembly between a first position and a second position Fig 1, 2, wherein one of:
(i) in the first position, the first passageway is open and the second passageway is closed; and in the second position, the first passageway is closed and the second passageway is open; and
(ii) in the first position Fig 4 (Fig 9), the first and second passageways are open; and in the second position Fig 6 (Fig 12), the first and second passageways are closed.

Regarding claim 2:  The manifold comprising: 
a third passageway 117/121 defined in the one or more housings fig 12, wherein 
the first valve control mechanism is in communication with the third passageway, the first valve control mechanism movable to synchronously open and/or close the first, second, and third passageways Fig 12; 
the first actuator is operable to actuate the first valve control mechanism to transition the first valve assembly between the first position, the second position, and a third position 6:39-7:13, see chart; and one of:
(i) in the first position, the first passageway is open, and the second and third passageways are closed; in the second position, the first and third passageways are closed, and the second passageway is open; and in the third position, the first and second passageways are closed, and the third passageways is open 6:39-7:13, see chart;
(ii) in the first position, the first and third passageways are open, and the second passageway is closed; in the second position, the first passageway is closed, and the second and third passageways are open; and in the third position, the first and second passageways are open, and the third passageway is closed 6:39-7:13, see chart; and
(iii) in the first position, the first and third passageways are open, and the second passageway is closed; in the second position, the first and third passageways are closed, and the second passageway is open; and the third position is the same as the second position6:39-7:13, see chart.

Regarding claim 3:  Wherein actuating the first valve control mechanism comprises moving the first valve control mechanism axially Fig 4-6 (Fig 12) and/or rotationally.

Regarding claim 4:  Wherein the first valve control mechanism comprises a gate valve 3:60 (6:50).

Regarding claim 5:  Wherein the first, second, and third passageways are defined in one of the one or more housings Fig 1, 2 (Fig 12).

Regarding claim 6:  The manifold comprising: 
a fourth passageway A (see reproduction of Figure 7 below); it is noted that without an intervening third element, there is no requirement that the recited fourth passageway be an actual fourth passageway and a fifth passageway A (see reproduction of Figure 7 below) ; it is noted that without an intervening third element, there is no requirement that the recited fifth passageway be an actual fifth passageway defined in the one or more housings; and 
a second valve assembly lower 40 – Fig 7 comprising:
a second valve control mechanism 48 in communication with the fourth and fifth passageways, the second valve control mechanism movable to synchronously open and/or close the fourth and fifth passageways Fig 1, 2, 4-6; and
a second actuator 62 operably coupled to the second valve control mechanism for actuating the second valve control mechanism to transition the second valve assembly between a fourth position and a fifth position Fig 1, 2, wherein one of: 
(i) in the fourth position, the fourth passageway is open and the fifth passageway is closed; and in the fifth position, the fourth passageway is closed and the fifth passageway is open; and 
(ii) in the fourth position Fig 4, the fourth and fifth passageways are open; and in the fifth position Fig 5, the fourth and fifth passageways are closed.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    332
    453
    media_image1.png
    Greyscale


Regarding claim 10:  The manifold comprising:
a sixth passageway A (see reproduction of Figure 7 above); it is noted that without an intervening third-forth element, there is no requirement that the recited sixth passageway be an actual sixth passageway defined in the one or more housings; and
a third valve assembly 40; ; it is noted that without an intervening second element, there is no requirement that the recited third valve assembly be an actual third valve assembly comprising: 
a third valve control mechanism 48 in communication with the sixth passageway, the third valve control mechanism movable to open and close the sixth passageway Fig 1, 2, 4-6; and 
a third actuator operably 62 coupled to the third valve control mechanism for actuating the third valve control mechanism to transition the third valve assembly between a sixth position and a seventh position, wherein in the sixth position, the sixth passageway is open; and in the seventh position, the sixth passageway is closed Fig 1, 2, 4-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hickie (US 2018/0283113) in view of Thuse.

Claims 1-6, and 10 are being alternately rejected solely for the purpose of addressing claims 13-18.  This is not an indication in any way that the above given 102(a)(1) rejection of claim 1 does not fully address all limitation of claim 1.

Regarding claim 1:  Hickie discloses a manifold 20 for use in a managed pressured drilling operation Abstract, the manifold comprising: 
one or more housings 64; 
a first passageway 84e and a second passageway 84f defined in the one or more housings Fig 7; 
a first valve assembly 40.

Hickie discloses all of the limitations of the above claim(s) except for the valve assembly including:
a first valve control mechanism in communication with the first and second passageways, the first valve control mechanism movable to synchronously open and/or close the first and second passageways; and
a first actuator operably coupled to the first valve control mechanism for actuating the first valve control mechanism to transition the first valve assembly between a first position and a second position, wherein one of:
(i) in the first position, the first passageway is open and the second passageway is closed; and in the second position, the first passageway is closed and the second passageway is open; and
(ii) in the first position, the first and second passageways are open; and in the second position, the first and second passageways are closed.

Thuse discloses a manifold Fig 1 for use in a managed pressured drilling operation (It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).), the manifold comprising: 
one or more housings 25; 
a first passageway 21d(116) and a second passageway 22d(118) defined in the one or more housings; 
a first valve assembly 40 comprising:
a first valve control mechanism 48(115) in communication with the first and second passageways Fig 1, 2, 4-6 (Fig 12), the first valve control mechanism movable to synchronously open and/or close the first and second passageways Fig 4-6 (Fig 12); and
a first actuator 62 operably coupled to the first valve control mechanism for actuating the first valve control mechanism to transition the first valve assembly between a first position and a second position Fig 1, 2, wherein one of:
(i) in the first position, the first passageway is open and the second passageway is closed; and in the second position, the first passageway is closed and the second passageway is open; and
(ii) in the first position Fig 4 (Fig 9), the first and second passageways are open; and in the second position Fig 6 (Fig 12), the first and second passageways are closed.

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Hickie to use the valve assembly of Thuse in place of the valve assembly used therein in order to have been able to control the flow through multiple flow passageways simultaneously 2:8-11.

Regarding claim 2:  The manifold comprising: 
a third passageway 117/121 of Thuse defined in the one or more housings Fig 12 of Thuse, wherein 
the first valve control mechanism is in communication with the third passageway, the first valve control mechanism movable to synchronously open and/or close the first, second, and third passageways Fig 12 of Thuse; 
the first actuator is operable to actuate the first valve control mechanism to transition the first valve assembly between the first position, the second position, and a third position 6:39-7:13, see chart of Thuse; and one of:
(i) in the first position, the first passageway is open, and the second and third passageways are closed; in the second position, the first and third passageways are closed, and the second passageway is open; and in the third position, the first and second passageways are closed, and the third passageways is open 6:39-7:13, see chart of Thuse;
(ii) in the first position, the first and third passageways are open, and the second passageway is closed; in the second position, the first passageway is closed, and the second and third passageways are open; and in the third position, the first and second passageways are open, and the third passageway is closed 6:39-7:13, see chart of Thuse; and
(iii) in the first position, the first and third passageways are open, and the second passageway is closed; in the second position, the first and third passageways are closed, and the second passageway is open; and the third position is the same as the second position6:39-7:13, see chart of Thuse.

Regarding claim 3:  Wherein actuating the first valve control mechanism comprises moving the first valve control mechanism axially Fig 4-6 (Fig 12) of Thuse and/or rotationally.

Regarding claim 4:  Wherein the first valve control mechanism comprises a gate valve 3:60 (6:50) of Thuse.

Regarding claim 5:  Wherein the first, second, and third passageways are defined in one of the one or more housings Fig 1, 2 (Fig 12) of Thuse.

Regarding claim 6:  The manifold comprising: 
a fourth passageway A (see reproduction of Figure 7 of Thuse below); it is noted that without an intervening third element, there is no requirement that the recited fourth passageway be an actual fourth passageway and a fifth passageway A (see reproduction of Figure 7 of Thuse below) ; it is noted that without an intervening third element, there is no requirement that the recited fifth passageway be an actual fifth passageway defined in the one or more housings; and 
a second valve assembly lower 40 – Fig 7 of Thuse comprising:
a second valve control mechanism 48 of Thuse in communication with the fourth and fifth passageways, the second valve control mechanism movable to synchronously open and/or close the fourth and fifth passageways Fig 1, 2, 4-6 of Thuse; and
a second actuator 62 of Thuse operably coupled to the second valve control mechanism for actuating the second valve control mechanism to transition the second valve assembly between a fourth position and a fifth position Fig 1, 2 of Thuse, wherein one of: 
(i) in the fourth position, the fourth passageway is open and the fifth passageway is closed; and in the fifth position, the fourth passageway is closed and the fifth passageway is open; and 
(ii) in the fourth position Fig 4 of Thuse, the fourth and fifth passageways are open; and in the fifth position Fig 5 of Thuse, the fourth and fifth passageways are closed.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    332
    453
    media_image1.png
    Greyscale


Regarding claim 10:  The manifold comprising:
a sixth passageway A (see reproduction of Figure 7 of Thuse above); it is noted that without an intervening third-forth element, there is no requirement that the recited sixth passageway be an actual sixth passageway defined in the one or more housings; and
a third valve assembly 40 of Thuse; it is noted that without an intervening second element, there is no requirement that the recited third valve assembly be an actual third valve assembly comprising: 
a third valve control mechanism 48 of Thuse in communication with the sixth passageway, the third valve control mechanism movable to open and close the sixth passageway Fig 1, 2, 4-6 of Thuse; and 
a third actuator operably 62 of Thuse coupled to the third valve control mechanism for actuating the third valve control mechanism to transition the third valve assembly between a sixth position and a seventh position, wherein in the sixth position, the sixth passageway is open; and in the seventh position, the sixth passageway is closed Fig 1, 2, 4-6 of Thuse.
	
Regarding claim 13:  The manifold comprising:
an inlet 54 of Hickie; and 
a drilling choke 36 of Hickie, 
wherein the first and second passageways of the valve assembly of Hickie as modified are in communication with the inlet; and one of the first and second passageways 1s in communication with the drilling choke Fig 2 of Hickie.

Regarding claim 14:  14. The manifold comprising: 
an inlet 54 of Hickie; and 
a drilling choke 36 of Hickie, 
wherein the first passageway is in communication with the inlet; and the first and second passageways are in communication with the drilling choke Fig 2 of Hickie.

Regarding claims 15 and 18:  The manifold comprising:
a sixth passageway A (see reproduction of Figure 7 of Thuse above); it is noted that without an intervening third-forth element, there is no requirement that the recited sixth passageway be an actual sixth passageway defined in the one or more housings; and
a third valve assembly 40 of Thuse; it is noted that without an intervening second element, there is no requirement that the recited third valve assembly be an actual third valve assembly comprising: 
a third valve control mechanism 48 of Thuse in communication with the sixth passageway, the third valve control mechanism movable to open and close the sixth passageway Fig 1, 2, 4-6 of Thuse; and 
a third actuator operably 62 of Thuse coupled to the third valve control mechanism for actuating the third valve control mechanism to transition the third valve assembly between a sixth position and a seventh position, wherein in the sixth position, the sixth passageway is open; and in the seventh position, the sixth passageway is closed Fig 1, 2, 4-6 of Thuse.

Regarding claim 16:  The manifold comprising: 
an outlet 60 of Hickie; and 
a flowmeter 38 of Hickie, 
wherein the first passageway is in communication with the flowmeter; and the first and second passageways are in communication with the outlet Fig 2 of Hickie.

Regarding claim 17:  The manifold comprising: 
an outlet 60 of Hickie; and 
a flowmeter 38 of Hickie, 
wherein the first and second passageways are in communication with the flowmeter; and the second passageway is in communication with the outlet Fig 2 of Hickie.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thuse in view of Belcher et al. (US 2008/0060846, Belcher).

The valve actuator of Thuse is shown and disclosed as being a manual actuator or a wheel Fig 1.  Thuse fails to disclose that the first actuator is remotely controlled or a hydraulic actuator, an electrical actuator, a pneumatic actuator, or a combination thereof
Belcher discloses a valve manifold used in a wellbore flow control system.  Belcher discloses that the valve manifold can be controlled manually or remotely using a control unit 65.  The manual actuation of the manifold can be through the use of hydraulic or pneumatic actuators [0087].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Thuse so that the valve actuator was remotely controlled, hydraulically controlled, or pneumatically controlled, as taught by Belcher, since the Examiner notes the equivalence of various types of actuators for their use in the wellbore valve manifold art and the selection of any of these known equivalents to actuate the valve assembly of Thuse would be within the level of ordinary skill in the art as taught by Belcher.

Allowable Subject Matter
Claims 7-9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 7 and 11:  The prior art of record fails to disclose or suggest that the second actuator is one and the same as the first actuator as recited in the claimed combination.

Regarding claim 8:  Claim 8 is considered allowable due to its dependence on claim 7.

Regarding claim 9:  The prior art of record fails to disclose or suggest that the first actuator and the second actuator are configured to simultaneously actuate the first and second valve control mechanisms, respectively, and the first and second actuators are synchronized mechanically, electrically, hydraulically, pneumatically, or a combination thereof as recited in the claimed combination.

Regarding claim 12:  The prior art of record fails to disclose or suggest that the first actuator and the third actuator are configured to simultaneously actuate the first and third valve control mechanisms, respectively, and the first and third actuators are synchronized mechanically, electrically, hydraulically, pneumatically, or a combination thereof as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/19/2022